DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over De Gaglia (US 2015/0374032) in view of Beloni (US 2012/0180803) and Clemenz et al. (US 2009/0017746).
Claim 1. De Gaglia discloses a modular pipe for smoking organic material ([0013]) comprising a first tube 12 (main body of mouth cylinder), a second tube 14 (main body of second module/ice catcher module), a third tube 16 (main body of base module), a top collar 18 (upper end of mouth cylinder), and a base 20 (bottom of base module) releasably coupled together to define a reservoir (See annotated Figure 2 reproduced below). A stem 22 is releasably connected to and extends from the base 20. A bowl 24 for placing organic smoking material is connected to the stem 22. The top collar 18 connects to the first tube 12 and provides a smooth upper ring that acts as a mouthpiece 40. In use, smoke is drawn from the organic material when ignited, through the reservoir and out the through top collar 18 (Figure 1; [0014]). The first tube 12, second tube 14 and third tube 16 include dual-threaded cylinders that are releasably connected together by a first threaded connecting ring 30 and a second threaded connecting ring 32 respectively. The first tube 12 includes internal threads 12a at an upper end and internal threads 12b at lower end opposite the upper end. The second tube 14 includes internal threads 14a at an upper end and internal threads 14b at a lower end. The third tube 16 includes internal threads 16a at an upper end and internal threads 16b at a lower end. The first threaded connecting ring 30 includes external threads 30a that threadably mate at an upper end 30b with internal threads 12b and at a lower 30c (lower male connection end of mouth cylinder) with internal threads 14a (upper end of second tube/module/ice catcher) to connect the first tube 12 to the second tube 14. In one embodiment, the first tube 12 may include an internal ridge 12d to limit the distance the first connecting ring 30 penetrates the tube 12. Similarly, the second tube 14 may include an internal ridge 14c to limit the distance the first connecting ring 30 penetrates the second tube 14 (Figure 2; [0015]). The second threaded connecting ring 32 includes external threads 32a that threadably mate at an upper end 32b with internal threads 14b and at a lower end 32c (lower male connection end of second module/tube/ice catcher) with internal threads 16a to connect the second tube 14 to the third tube 16. The second tube 14 may include an internal ridge 14d to limit the distance the second connecting ring 32 penetrates the second tube 14. Similarly, the third tube 16 may include an internal ridge 16c to limit the distance the second connecting ring 32 penetrates the third tube 16 (Figure 2; [0016]).

    PNG
    media_image1.png
    851
    542
    media_image1.png
    Greyscale

De Gaglia discloses second tube/module 14 but does not explicitly disclose that it is configured as an ice catcher module having an interior chamber with a floor member having a number of notched openings, the notched openings for capturing ice placed in the interior chamber.
Beloni discloses a modular hookah 10 having a bowl 28, a base containing a down tube 22 and smoke outlet 18, and a plurality of modules 12 between the bowl 28 and base. Each module 12 comprises a female end 16, which is the same size, configuration, and type of connection as every other female end 16 of each of the modules 12. At an opposing end, each module 12 comprises a male end 14 adapted for operable communication with the female end 16 of any other module 12 in the system. (Figures 1 and 2; [0039]-[0040]). One module 12 is an ice module 36 (ice catcher module). Ice 36 is supported by screen 32 (floor member with notched openings) to provide for the function of cooling the smoke as it travels through the plenum (Figure 3; [0041]-[0043]).
Beloni discloses that the ice module provides the function of cooling the smoke as it travels through the plenum ([0042]-[0043]). It would have been obvious to one of ordinary skill in the art before the effective filing date that the second tube/module 14 of De Gaglia be modified to include a screen 32 (floor member with notched openings) within the second tube 14 for capturing ice placed therein in order to cool the smoke as it travels through the plenum as taught by Beloni.
Beloni does not explicitly disclose that the screen 32 comprises notched openings extending into the interior chamber above the floor for holding ice.
Clemenz et al. discloses an apparatus for preventing the accumulation of snow, ice, frost, hail or the like from obstructing the flow of air into or out of a building (Abstract). The apparatus 1 may be in the shape of a cylinder having a hollow interior. Within the hollow interioi is a screen 20 ([0028]; Figure 1). The screen 20 may be generally circular and may have a diameter 70 which is slightly smaller than a diameter 71 of the apparatus 1. More specifically, the screen 20 may extend to cover an entire planar surface within the hollow interior 102 of the apparatus 1 so that any air 3 which passes from the first end 100 of the apparatus 1 to the second end 101 of the apparatus 1 must pass through one of the plurality of openings in the screen 20 ([0029]; Figure 1). The apparatus 1 may have, for example, a plurality of louvers 63 which may further prevent ice, snow or other obstacles from obstructing the flow of air 3 through the pipe 2. The louvers 63 may be implemented instead of, or in addition to, the screen 20 ([0037]; Figure 3).
Since Clemenz et al. teaches that the louvered screen prevents ice from obstructing the flow of air through the pipe, it would have been obvious to one of ordinary skill in the art before the effective filing date to use a louvered screen (where the louvers are notched openings extending into the interior chamber above the floor) for screen 32 of Beloni to prevent the ice from obstructing the flow of air through the plenum.
Claim 2. Modified De Gaglia discloses that the ice module comprises screen 32 which is a mesh screen capable of retaining the ice 36 within the module 12, while allowing smoke to pass around and through the ice 36 (Beloni [0043]; Figure 3). Beloni does not explicitly disclose the number of openings in the screen 32, but it would have been obvious to one of ordinary skill in the art before the effective filing date that the screen 32 have at least six openings as mesh screens are known to have many small openings.
Claim 3. Modified De Gaglia discloses that the circumference of the second tube 14 (ice catcher module) is greater than the circumference of the second threaded connecting ring 32, the bottom of which is lower end 32c (lower male connection end of second tube/module/ice catcher) (See Figure 2 reproduced above, and De Gaglia Figure 1). 
Claim 4. Modified De Gaglia discloses that the second tube 14 (second module/ice catcher module) may include an internal ridge 14d (circumferential ledge) to limit the distance the second connecting ring 32 (where 32c is the lower male connection end of the ice catcher module) penetrates the second tube 14 (De Gaglia [0016]; Figure 2).
Claims 5 and 6. Modified De Gaglia does not explicitly disclose that the modular pipe comprises a second ice catcher module, but Beloni teaches that the functions of modules 12 can vary and may be extensive. Beloni teaches that the modular smoke plenum may further comprise a freezer module 12 which cool smoke using a cold heat transfer fluid absorbing heat from passing smoke, having a similar effect as cooling smoke with ice 36 (Beloni [0046]). Thus, Beloni teaches that it may be desirable to provide a module which further cools the smoke in addition to the ice module. It would have been obvious to one of ordinary skill in the art before the effective filing date that a second ice catcher module be provided for further cooling the smoke as taught by Beloni. Furthermore, mere duplication of parts has no patentable significance unless a new and unexpected result is produced (See MPEP § 2144.04(VI)(B)). 
Claim 7. Modified De Gaglia discloses that the circumference of first tube 12 (main body of mouth cylinder) is greater than the circumference of first threaded connecting ring 30, the bottom of which is lower end 30c (lower male connection end of the mouth cylinder) (See Figure 2 reproduced above, and De Gaglia Figure 1).
Claim 8. De Gaglia discloses a modular pipe for smoking organic material ([0013]) comprising a first tube 12 (main body of mouth cylinder), a second tube 14 (main body of second module/ice catcher module), a third tube 16 (main body of base module), a top collar 18 (upper end of mouth cylinder), and a base 20 (bottom of base module) releasably coupled together to define a reservoir (See annotated Figure 2 reproduced above). A stem 22 is releasably connected to and extends from the base 20. A bowl 24 for placing organic smoking material is connected to the stem 22. The top collar 18 connects to the first tube 12 and provides a smooth upper ring that acts as a mouthpiece 40. In use, smoke is drawn from the organic material when ignited, through the reservoir and out the through top collar 18 (Figure 1; [0014]). The first tube 12, second tube 14 and third tube 16 include dual-threaded cylinders that are releasably connected together by a first threaded connecting ring 30 and a second threaded connecting ring 32 respectively. The first tube 12 includes internal threads 12a at an upper end and internal threads 12b at lower end opposite the upper end. The second tube 14 includes internal threads 14a at an upper end and internal threads 14b at a lower end. The third tube 16 includes internal threads 16a at an upper end and internal threads 16b at a lower end. The first threaded connecting ring 30 includes external threads 30a that threadably mate at an upper end 30b with internal threads 12b and at a lower 30c (lower male connection end of mouth cylinder) with internal threads 14a (upper end of second tube/module/ice catcher) to connect the first tube 12 to the second tube 14. In one embodiment, the first tube 12 may include an internal ridge 12d to limit the distance the first connecting ring 30 penetrates the tube 12. Similarly, the second tube 14 may include an internal ridge 14c to limit the distance the first connecting ring 30 penetrates the second tube 14 (Figure 2; [0015]). The second threaded connecting ring 32 includes external threads 32a that threadably mate at an upper end 32b with internal threads 14b and at a lower end 32c (lower male connection end of second module/tube/ice catcher) with internal threads 16a to connect the second tube 14 to the third tube 16. The second tube 14 may include an internal ridge 14d to limit the distance the second connecting ring 32 penetrates the second tube 14. Similarly, the third tube 16 may include an internal ridge 16c to limit the distance the second connecting ring 32 penetrates the third tube 16 (Figure 2; [0016]).
De Gaglia discloses second tube/module 14 but does not explicitly disclose that it is configured as an ice catcher module having an interior chamber with a floor member having a number of notched openings, the notched openings for capturing ice placed in the interior chamber, or that the modular smoking device further comprises a hex disk module having a main body, an upper end, a lower male connection end, and an interior chamber having a floor member having a number of hexagonal shaped openings.
Beloni discloses a modular hookah 10 having a bowl 28, a base containing a down tube 22 and smoke outlet 18, and a plurality of modules 12 between the bowl 28 and base. Each module 12 comprises a female end 16, which is the same size, configuration, and type of connection as every other female end 16 of each of the modules 12. At an opposing end, each module 12 comprises a male end 14 adapted for operable communication with the female end 16 of any other module 12 in the system. (Figures 1 and 2; [0039]-[0040]). One module 12 is an ice module 36 (ice catcher module). Ice 36 is supported by screen 32 (floor member with notched openings) to provide for the function of cooling the smoke as it travels through the plenum (Figure 3; [0041]-[0043]).
Beloni discloses that the ice module provides the function of cooling the smoke as it travels through the plenum ([0042]-[0043]). It would have been obvious to one of ordinary skill in the art before the effective filing date that the second tube/module 14 of De Gaglia be modified to include a screen 32 (floor member with notched openings) within the second tube 14 for capturing ice placed therein in order to cool the smoke as it travels through the plenum as taught by Beloni.
Beloni further discloses that the modules 12 may comprise a screen 32 as means for supporting the functional portion of the module 12 and for allowing smoke to travel through each module 12 to eventually exit the plenum. In one of the modules 12, the screen 32 (floor member) supports filter media 34 for filtering the smoke as it travels through the plenum. In another module 12, ice 36 is supported by screen 32 to provide for the function of cooling the smoke as it travels through the plenum. Due to the standardized nature of the interface between inlet 16 of one module 12 and outlet 14 of another module 12, the modules 12 can be re-arranged if desired ([0042]; Figure 3).
Since Beloni teaches a plurality of modules 12 which provide a variety functional properties to modify the smoke as it passes through the plenum, it would have been obvious to one of ordinary skill in the art before the effective filing date that the another module be included in the modular pipe of De Gaglia to provide another function such as filtering the smoke with a filter media 34 as taught by Beloni ([0042]). 
Beloni teaches each module having a screen 32 (floor member), but does not explicitly disclose the shape of the openings in screen 32. While screens often have circular openings, it would have been obvious to one of ordinary skill in the art before the effective filing date that the openings in screen 32 have differently shaped openings such as hexagonal openings, because changes in shape are recognized as a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration is significant (See MPEP § 2144.04(IV)(B)).
Beloni does not explicitly disclose that the screen 32 comprises notched openings extending into the interior chamber above the floor for holding ice.
Clemenz et al. discloses an apparatus for preventing the accumulation of snow, ice, frost, hail or the like from obstructing the flow of air into or out of a building (Abstract). The apparatus 1 may be in the shape of a cylinder having a hollow interior. Within the hollow interioi is a screen 20 ([0028]; Figure 1). The screen 20 may be generally circular and may have a diameter 70 which is slightly smaller than a diameter 71 of the apparatus 1. More specifically, the screen 20 may extend to cover an entire planar surface within the hollow interior 102 of the apparatus 1 so that any air 3 which passes from the first end 100 of the apparatus 1 to the second end 101 of the apparatus 1 must pass through one of the plurality of openings in the screen 20 ([0029]; Figure 1). The apparatus 1 may have, for example, a plurality of louvers 63 which may further prevent ice, snow or other obstacles from obstructing the flow of air 3 through the pipe 2. The louvers 63 may be implemented instead of, or in addition to, the screen 20 ([0037]; Figure 3).
Since Clemenz et al. teaches that the louvered screen prevents ice from obstructing the flow of air through the pipe, it would have been obvious to one of ordinary skill in the art before the effective filing date to use a louvered screen (where the louvers are notched openings extending into the interior chamber above the floor) for screen 32 of Beloni
Claim 9. Modified De Gaglia discloses that the circumference of the second tube 14 (ice catcher module) is greater than the circumference of the second threaded connecting ring 32, the bottom of which is lower end 32c (lower male connection end of second tube/module/ice catcher) (See Figure 2 reproduced above, and De Gaglia Figure 1). 
Claim 10. Modified De Gaglia discloses that the second tube 14 (second module/ice catcher module) may include an internal ridge 14d (circumferential ledge) to limit the distance the second connecting ring 32 (where 32c is the lower male connection end of the ice catcher module) penetrates the second tube 14 (De Gaglia [0016]; Figure 2).
Claim 11. Modified De Gaglia the modular pipe having an additional hex disk module (Beloni [0042]; Figure 3). It would have been obvious to one of ordinary skill in the art before the effective filing date that the additional module be structure the same as second tube/module 14 of De Gaglia, where the circumference of the second tube 14 is greater than the circumference of the second threaded connecting ring 32, the bottom of which is lower end 32c (lower male connection end) (See Figure 2 reproduced above, and De Gaglia Figure 1). 
Claim 12. Modified De Gaglia discloses that the second tube 14 (second module/ice catcher module) (which is reproduced for an additional hex disk module) may include an internal ridge 14d (circumferential ledge) to limit the distance the second connecting ring 32 (where 32c is the lower male connection end) penetrates the second tube 14 (De Gaglia [0016]; Figure 2).
Claim 13. Modified De Gaglia discloses a plurality of modules 12 each having a screen 32 (hex disk) and that the plenum may contain a plurality of modules containing different filter media (Beloni [0043]; Figure 3). It would have been obvious to one of ordinary skill in the art before the effective filing date that a second hex disk module be provided for further filtering the smoke as taught by Beloni. Furthermore, mere duplication of parts has no patentable significance unless a new and unexpected result is produced (See MPEP § 2144.04(VI)(B)).
Claim 14. Modified De Gaglia does not explicitly disclose that the modular pipe comprises a second ice catcher module, but Beloni teaches that the functions of modules 12 can vary and may be extensive. Beloni teaches that the modular smoke plenum may further comprise a freezer module 12 which cool smoke using a cold heat transfer fluid absorbing heat from passing smoke, having a similar effect as cooling smoke with ice 36 (Beloni [0046]). Thus, Beloni teaches that it may be desirable to provide a module which further cools the smoke in addition to the ice module. It would have been obvious to one of ordinary skill in the art before the effective filing date that a second ice catcher module be provided for further cooling the smoke as taught by Beloni. Furthermore, mere duplication of parts has no patentable significance unless a new and unexpected result is produced (See MPEP § 2144.04(VI)(B)). 
Claim 15. Modified De Gaglia discloses that the circumference of first tube 12 (main body of mouth cylinder) is greater than the circumference of first threaded connecting ring 30, the bottom of which is lower end 30c (lower male connection end of the mouth cylinder) (See Figure 2 reproduced above, and De Gaglia Figure 1).

Response to Arguments
	Applicant’s arguments concern claim amendments that are addressed in the rejections above.
	
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katherine A Will whose telephone number is (571)270-0516. The examiner can normally be reached Monday-Friday 10:00AM-6:00PM(EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Wilson can be reached on (571)270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATHERINE A WILL/Examiner, Art Unit 1747                                                                                                                                                                                                        
/Michael J Felton/Primary Examiner, Art Unit 1747